Exhibit 10.6

 

Execution Version

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of June 26, 2015 is
entered into by (i) JOE’S JEANS SUBSIDIARY, INC., a Delaware corporation
(“Joe’s”), and HUDSON CLOTHING, LLC, a California limited liability company
(“Hudson” and together with Joe’s the “Borrowers”, and each a “Borrower”), JOE’S
JEANS INC., a Delaware corporation (“Parent”), JOE’S JEANS RETAIL
SUBSIDIARY, INC., a California corporation, INNOVO WEST SALES, INC., a Texas
corporation, HC ACQUISITION HOLDINGS, INC., a Delaware corporation, HUDSON
CLOTHING HOLDINGS, INC., a Delaware corporation (the “Guarantors” and
collectively, with Joe’s, Hudson, and Parent, the “Loan Parties”), (ii) the
lenders party hereto (each, a “Lender’’ and collectively, ‘‘Lenders’’) and
(iii) GARRISON LOAN AGENCY SERVICES LLC (as administrative agent and collateral
agent for the Lenders (in such capacity, “Agent”).

 

RECITALS

 

(a)                                 Loan Parties, Agent and Lenders entered into
that certain Term Loan Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), on September 30, 2013 pursuant to
which Lenders have extended certain financial accommodations to certain of the
Loan Parties.

 

(b)                                 One or more Events of Default under (and as
defined in) the Credit Agreement exist and are continuing, and as a consequence,
Agent and Lenders are entitled to, among other things, declare the entire
balance of the Obligations owing to them from Loan Parties to be immediately due
and payable and enforce the liens and security interests in the collateral
securing Agent’s and Lenders’ claims against Loan Parties in accordance with the
Loan Documents.

 

(c)                                  Loan Parties have requested that Agent and
Lenders (x) forbear from exercising their respective rights and remedies with
respect to each such Event of Default during the Forbearance Period (as defined
below) and (y) make certain amendments to the Credit Agreement.

 

(d)                                 Agent and Lenders have agreed to such
forbearance and amendments to the Credit Agreement upon the terms and conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.01                        Capitalized terms used in this Agreement, to the
extent not otherwise defined in this Agreement, shall have the same meaning as
in the Credit Agreement As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

--------------------------------------------------------------------------------


 

“Budget” means the 13-week cash flow forecast provided by Borrower to Agent on
June 24, 2015.

 

“Budget Variances” means actual expenditures for Budget line items that are not
greater than 120% of what is projected in the Budget for such line item for each
month during any Budget period, or 110% of what is projected on a cumulative
basis for that portion of the Budget period then ended, provided total
expenditures in the Budget may not be more than 110% of what is projected for
any month, and receipts may not be less than 80% of what is projected in the
Budget for such line item for each month during the Budget period, or less than
90% of what is projected on a cumulative basis for that portion of the Budget
period then ended.  For purposes of determining Budget Variances, unused
expenditures for particular line item(s) shall carry forward to successive
weekly Budget periods on a line-by-line basis.

 

“Carl Marks” means Carl Marks Advisors.

 

“Existing Default” has the meaning specified in Section 2.01 hereof.

 

“Forbearance Default” means the occurrence of any of the following at any time
during the Forbearance Period: (i) any Event of Default (other than each
Existing Default), unless such Event of Default has been otherwise expressly
waived in writing by the Required Lenders (or, all of the Lenders, to the extent
required by the Credit Agreement), (ii) the failure of any Loan Party to comply
with any term, condition, or covenant set forth in this Agreement in accordance
with the terms of this Agreement, (iii) the failure of any representation or
warranty made by any Loan Party under or in connection with this Agreement to be
true, correct and complete in all respects as of the date when made, (iv) the
commencement or continuation of any enforcement action against any Loan Party or
any of its property by any creditor of a Loan Party, (v) any Loan Party shall
contest any term, provision, or acknowledgment contained in this Agreement,
(vi) any Loan Party shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, or shall make an assignment for the benefit of
creditors, or any petition for an order for relief shall be filed by or against
any Loan Party under the Bankruptcy Code, or any Loan Party shall make any offer
or agreement of settlement, extension or compromise to or with such Loan Party’s
unsecured creditors generally, (vii) the commencement of any litigation or other
proceeding by a Loan Party or any of their respective Affiliates against Agent,
any Lender or any of their respective Affiliates, (viii) the occurrence or
existence of a material adverse change in the business, assets, condition or
prospects (financial or otherwise) of the Loan Parties, taken as a whole, from
and after the date of this Agreement, or (ix) the termination of the engagement
of Carl Marks, or any halt or termination of the Sales/Recapitalization Process.

 

“Forbearance Extension” means a one-time extension of the expiration of the
Forbearance Period to 12:01 a.m. New York City time on November 15, 2015, which
extension shall automatically occur if the following conditions are satisfied at
the initial stated Forbearance Termination Date: (x) no Forbearance Default has
occurred at any time after the date of this Agreement; and (y) all of the
Milestones, other than shareholder approval for the final transaction, set forth
on Schedule I hereto have been satisfied and the Loan Parties have been
diligently and in good faith working to close and consummate the transaction in
the Sale/Recapitalization Process prior to the expiration of the initial stated
Forbearance Termination Date.

 

“Forbearance Period” means the period commencing at the time when all conditions
to the effectiveness of this Agreement have been satisfied and ending on the
earlier to occur of (i) a Forbearance Default and (ii) the Forbearance
Termination Date.

 

2

--------------------------------------------------------------------------------


 

“Forbearance Termination Date” means 12:01 a.m. New York City time on
October 15, 2015 (unless automatically extended pursuant to the Forbearance
Extension), time being of the essence.

 

“Milestones” shall have the meaning specified in Section 5.02 hereof.

 

“Released Parties” shall have the meaning specified in Section 9.10 hereof.

 

“Sale/Recapitalization Process” shall have the meaning specified in Section 5.02
hereof.

 

“Subordination Rights” shall have the meaning specified in Section 3.04 hereof.

 

ARTICLE II
EXISTING DEFAULTS

 

2.01                        The Loan Parties have failed to comply with certain
requirements of the Credit Agreement (each a “Violation”) resulting in the
occurrence of certain Events of Default under the Credit Agreement as set forth
in the following clauses 2.01(a) — (p), in each case, arising on or prior to the
date hereof, and, together with the listed anticipated or possible Violations
and related Events of Default that may occur after the date hereof as set forth
in the following clauses 2.01(q) and (r) (each an “Existing Default” and
collectively, the “Existing Defaults”), as follows:

 

(a)                                 the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the fiscal twelve months ending
September 30, 2014, EBITDA of at least $22,136,300, as required by
Section 6.12(c) of the Credit Agreement;

 

(b)                                 the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the fiscal twelve months ending
October 31, 2014, EBITDA of at least $22,991,900, as required by
Section 6.12(c) of the Credit Agreement;

 

(c)                                  the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the twelve fiscal months ending
November 30, 2014, EBITDA of at least $23,417,800, as required by
Section 6.12(c) of the Credit Agreement;

 

(d)                                 the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the Fiscal Quarter ending
November 30, 2014, a Fixed Charge Coverage Ratio that is at least 1.09x, as
required by Section 6.12(b) of the Credit Agreement;

 

(e)                                  the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the Fiscal Quarter ending
February 28, 2015, a Fixed Charge Coverage Ratio that is at least 1.15x, as
required by Section 6.12(b) of the Credit Agreement;

 

(f)                                   the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the Fiscal Quarter ending May 31,
2015, a Fixed Charge Coverage Ratio that is at least 1.20x, as required by
Section 6.12(b) of the Credit Agreement;

 

(g)                                  the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the Fiscal Quarter ending
November 30, 2014, a Leverage Ratio of not more than 3.21x, as required by
Section 6.12(d) of the Credit Agreement;

 

3

--------------------------------------------------------------------------------


 

(h)                                 the failure of Parent and the Borrowers to
have, on a consolidated basis with respect to the Fiscal Quarter ending
February 28, 2015, a Leverage Ratio of not more than 3.00x, as required by
Section 6.12(d) of the Credit Agreement;

 

(i)                                     the failure of Parent and the Borrowers
to have, on a consolidated basis with respect to the Fiscal Quarter ending
May 31, 2015, a Leverage Ratio of not more than 2.75x, as required by
Section 6.12(d) of the Credit Agreement;

 

(j)                                    Event of Default under Section 7.01(d) of
the Credit Agreement with respect to each Violation noted in (a) through
(i) above;

 

(k)                                 the failure to timely file the financial
plan and forecast for 2015 under Section 5.01(e) of the Credit Agreement and
related Section 7.01(d) Event of Default;

 

(l)                                     failure to make certain payments under
Subordinated Convertible Notes and Shareholder Payment Agreement pursuant to
Section 5.04 of the Credit Agreement and related Section 7.01(f) Events of
Default;

 

(m)                             Events of Default under Sections 7.01(s) and
7.01(r) of the Credit Agreement as a result of events of default under the
Revolving Loan Agreement or Factoring Agreement (which, in turn, generally
resulted from Events of Default under the Credit Agreement described in this
Section 2.01);

 

(n)                                 Event of Default under
Section 7.01(p)(ii) of the Credit Agreement to the extent the occurrence and
continuation of multiple non-payment Events of Default could result in a
Material Adverse Effect;

 

(o)                                 failure to provide copies of tax returns
under Section 5.01(k) of the Credit Agreement and related Section 7.01(d) Event
of Default;

 

(p)                                 failure to provide notice of each of the
Defaults and Events of Default noted in (a) through (o) above under
Section 5.02(a) of the Credit Agreement and related Section 7.01(d) Events of
Default;

 

(q)                                 anticipated or possible Violations during
the Forbearance Period of Sections 6.12(b), 6.12(c), 6.12(d), and 5.04 of the
Credit Agreement, and the corresponding Events of Default arising under Sections
7.01(d) and 7.01(f) of the Credit Agreement (as applicable) solely as a result
of each such Violation; and

 

(r)                                    anticipated or possible Violations during
the Forbearance Period of Sections 7.01(r) and 7.01(s) of the Credit Agreement,
solely to the extent the underlying cause of such Violations is one or more of
the Violations of the type identified in Section 2.01(l) or 2.01(q) herein
occurring during the Forbearance Period.

 

ARTICLE III
FORBEARANCE; CERTAIN AGREEMENTS

 

3.01                        Forbearance.  During the Forbearance Period, unless
otherwise expressly provided in this Agreement, the Lenders will not, and hereby
direct Agent not to, take any action, based solely on any Existing Default,
(i) to accelerate (or cause the acceleration of) the maturity of the Loans or
other Obligations or to otherwise enforce payment of the Obligations of the Loan
Parties in full under the Loan Documents, or (ii) to exercise any other Default
or Event of Default related rights and remedies

 

4

--------------------------------------------------------------------------------


 

available to any or all of Lenders or Agent against any or all of the Loan
Parties under the Loan Documents or applicable law with respect to the
Obligations including without limitation any rights or remedies under
Section 7.01 or 7.02 of the Credit Agreement and comparable provisions of the
other Loan Documents.  Upon termination of the Forbearance Period, Agent and/or
Lenders shall be entitled (but not required) to exercise any of their respective
rights and remedies under this Agreement, the other Loan Documents, or
applicable law, including, without limitation, the right to enforce the liens
on, and security interest in, the Collateral described in the Loan Documents,
without further notice, demand, notice of intent to accelerate, notice of
acceleration, presentment, protest or other formalities of any kind (except as
expressly required by the Credit Agreement and Loan Documents), all of which are
hereby expressly waived by the Loan Parties.

 

3.02                        Interest Rates during the Forbearance Period. 
During the Forbearance Period, and at all times on or after October 1, 2014,
interest on the Obligations has accrued and will accrue at the Default Rate of
interest described in Section 2.14(d) of the Credit Agreement and be payable to
Agent no later than the last day of each calendar month during the Forbearance
Period.

 

3.03                        No Waiver. Agent and Lenders have not waived, are
not by this Agreement waiving, and have no present intention of waiving, any
Default or Event of Default that may be continuing as of the effectiveness of
this Agreement or any Default or Event of Default that may occur after the
effectiveness of this Agreement (whether the same or similar to any Existing
Default or otherwise), and Agent and Lenders have not agreed to forbear with
respect to any of their respective rights or remedies concerning any Default or
Event of Default (other than with respect to each Existing Default and then only
during the Forbearance Period), that may have occurred or is continuing as of
the effectiveness of this Agreement or that may occur after the effectiveness of
this Agreement.

 

3.04                        No Effect on Rights under Intercreditor Agreement.
The forbearance provided for in Section 3.01 of this Agreement shall not extend
to Agent’s or any Lender’s rights and remedies against any other lender under
the Intercreditor Agreement or any other intercreditor or subordination
agreement in favor of or binding Agent or any Lender with respect to the
subordination of certain lenders obligations that have arisen or may in the
future arise as a result of the occurrence of any Default or Event of Default
(including any Existing Default) or otherwise (collectively, the “Subordination
Rights”), it being understood that each Existing Default will at all times
constitute a continuing and actionable Event of Default for purposes of the
exercise of any and all Subordination Rights by Agent or any Lender in
accordance with the applicable provisions governing same, and Agent and Lenders
shall at all times be permitted to amend or otherwise modify any provision of
the Intercreditor Agreement or any other intercreditor or subordination
agreement in accordance with the respective terms thereof.

 

3.05                        Continued Effectiveness of Certain Default-Triggered
Provisions in Credit Agreement. Each Existing Default shall continue to
constitute an actionable Event of Default for the purpose of triggering all
limitations, restrictions or prohibitions on certain actions that may not be
taken, omitted or otherwise acquiesced to by or on behalf of Loan Parties
pursuant to the Credit Agreement or any other Loan Document during the
continuance of a Default or an Event of Default, and any actions or inactions
taken or omitted or otherwise acquiesced to by or on behalf of the Loan Parties
in violation of such provisions while any Existing Default exists will
constitute additional Defaults or Events of Default as applicable under the
Credit Agreement and the other Loan Documents and, if an Event of Default under
the Credit Agreement, a Forbearance Default under this Agreement.

 

3.06                        No Assurances regarding Extension of Forbearance
Period.  Loan Parties will not assert, claim or contend that any prior action or
course of conduct by any or all of Agent and Lenders constitutes an agreement,
obligation or cause of declining to continue such action or course of conduct in
the future.  Loan Parties hereby acknowledge and agree that Agent and Lenders
have made no

 

5

--------------------------------------------------------------------------------


 

commitment as to how or whether any Existing Default will be resolved, nor
(except for the Forbearance Extension, subject to the satisfaction of the
related terms and conditions set forth herein) have they given any assurances or
commitments with respect to any additional or future forbearance, waiver or
accommodation of any kind upon the expiration of the Forbearance Period, and
Loan Parties agree that neither Agent nor Lenders have any obligation to extend
the Forbearance Period (except pursuant to the Forbearance Extension, subject to
the satisfaction of the related terms and conditions set forth herein).  Any
agreement by the Lenders to extend the Forbearance Period must be set forth in
writing and signed by a duly authorized signatory of each of the Lenders.

 

3.07                        Limited Consent to Amendment to Intercreditor
Agreement.  Upon the effective date of this Agreement, the Lenders hereby
consent to Agent entering into an amendment to the Intercreditor Agreement
substantially in the form attached hereto as Exhibit A.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.01                        Conditions Precedent to this Agreement. The
effectiveness of this Agreement against Agent and Lenders is conditioned upon
the satisfaction of the following conditions precedent. The determination as to
whether each condition has been satisfied may be made in Agent’s sole option and
sole discretion.

 

(a)                                 Approval of the Budget by Agent, together
with all financial information and projections regarding Loan Parties requested
by Agent, all in form and substance satisfactory to Agent.

 

(b)                                 Demonstration to Agent by Loan Parties of
Availability under the Revolving Credit Agreement of not less than $4,500,000.

 

(c)                                  This Agreement shall have been executed and
delivered by Agent, Lenders and Loan Parties.

 

(d)                                 Loan Parties shall pay (or if not paid on
the date hereof, within two (2) Business Days) all reasonable fees and expenses
incurred by Agent and Lenders in connection with this Agreement and the other
Loan Documents, including, but not limited to, the reasonable fees and expenses
of Agent’s and Lenders’ counsel.

 

(e)                                  Revolving Agent and the lenders under the
Revolving Loan Documents shall have consented to this Agreement and consummated
a forbearance agreement and amendment to the Revolving Loan Documents, in form
and substance satisfactory to Agent.

 

(f)                                   With the exception of the Existing
Defaults, no other Event of Default shall have occurred or be continuing under
the Credit Agreement.

 

ARTICLE V
COVENANTS AND AGREEMENTS

 

5.01                        Forbearance Covenants.  Loan Parties agree that
during the Forbearance Period, they will:

 

(a)                                 Maintain Availability under, and in
accordance with the terms and conditions of the Revolving Credit Agreement of
not less than $4,500,000;

 

6

--------------------------------------------------------------------------------


 

(b)                                 Provide to Agent, on a weekly basis, reports
of actual results as compared to the Budget for the week prior (which reports
Agent agrees to promptly provide to each Lender);

 

(c)                                  Comply in all respects with the Budget,
subject to the Budget Variances, which shall be tested in arrears on a monthly
basis, beginning on July 29, 2015;

 

(d)                                 Continue the engagement Carl Marks, or
another investment banking group reasonably acceptable to Agent and the Required
Lenders, on terms and conditions reasonably acceptable to Agent and the Required
Lenders, to provide investment banking services, including, but not limited to,
executing the Sales/Recapitalization Process in accordance with Section 5.02;

 

(e)                                  Continue the engagement of Carl Marks, or
another financial advisory group reasonably acceptable to Agent and the Required
Lenders, on terms and conditions reasonably acceptable to Agent and the Required
Lenders, to provide restructuring advice, including but not limited to, serving
as a chief restructuring advisor for Loan Parties;

 

(f)                                   Provide Agent and its advisors with full
and complete access all financial, corporate and other information of Loan
Parties, and cooperate, and cause all agents and advisors to Loan Parties to
cooperate with Agent and its advisors in respect of any request made pursuant to
the Forbearance Agreement and monitoring Loan Parties’ compliance with the
Forbearance Agreement and/or the Credit Agreement;

 

(g)                                  Cause Carl Marks, or any replacement
investment bank and/or chief restructuring advisor, to (i) conduct no less than
weekly calls with the Lenders to provide an update as to the
Sales/Recapitalization Process and the financial performance of Loan Parties,
and (ii) provide in advance of any update call, a report containing a summary of
information relating to material events and changes which have occurred since
the previous call with respect to the Sales/Recapitalization Process and the
financial performance of Loan Parties;

 

(h)                                 Conduct the Sale/Recapitalization Process
for either the sale of substantially all of the assets of Loan Parties, or a
recapitalization of Loan Parties’ balance sheet, in accordance with
Section 5.02;

 

(i)                                     Cause current management to be made
available to provide periodic telephonic updates to Agent, as reasonably
requested by Agent; and

 

(j)                                    No cash payment of any kind shall be made
on account of Subordinated Indebtedness.

 

5.02                        Sale/Recapitalization Process.  Loan Parties agree
that Carl Marks, or another investment banking group reasonably acceptable to
Agent, will oversee a process to sell substantially all the assets of the Loan
Parties, raise capital for the Loan Parties, or obtain alternate financing, in
each case in a manner that satisfies, in full in cash, the Obligations owed to
the Lenders (the “Sale/Recapitalization Process”), and in connection therewith,
Loan Parties shall provide Agent with summaries of proposals submitted to
potential bidders and other interested parties and related updates, and will
comply with the process milestones set forth on Schedule I attached hereto (the
“Milestones”).

 

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

6.01                        Ratification of Loan Documents and Liens. Except as
expressly modified and superseded by this Agreement, the terms and provisions of
the Loan Documents are ratified and

 

7

--------------------------------------------------------------------------------


 

confirmed and shall continue in full force and effect.  Each Loan Party, Agent
and Lenders agree that this Forbearance Agreement is a Loan Document and that
the Loan Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Each Loan Party further expressly
acknowledges and agrees that Agent has a valid, non-avoidable, enforceable and
perfected (and in furtherance thereof, each Loan Party hereby grants to Agent)
security interest in and lien against each item of Collateral described in the
Loan Documents and that such security interest and lien secures (and shall
secure) the Obligations and the performance of all other obligations of a Loan
Party under the Loan Documents.

 

6.02                        General Representations and Warranties. Each Loan
Party hereby jointly and severally represents and warrants to Agent and Lenders
that (a) the execution, delivery and performance of this Agreement and any other
Loan Documents executed and delivered in connection herewith have been duly
authorized by all requisite organizational action on the part of such Loan Party
and will not violate the constituent organizational documents of such Loan
Party, contravene any contractual restriction, any law, rule or regulation or
court or administrative decree or order binding on or affecting such Loan Party
or result in, or require the creation or imposition of, any Lien, security
interest or encumbrance on any of the properties of such Loan Party; (b) this
Agreement and any other Loan Documents executed and delivered in connection
herewith have been duly executed and delivered by each Loan Party and are the
legal, valid and binding obligation of each Loan Party, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity; (c) subject to the
existence of the Existing Defaults, the representations and warranties contained
in the Credit Agreement and other Loan Document are true and correct on and as
of the date hereof and on and as of the date of execution hereof, as though made
on and as of each such date, except in cases where the representation and
warranty specifically references an earlier date; (d) except for the Existing
Defaults, no Default or Event of Default under the Credit Agreement has occurred
and is continuing; (e) no Loan Party has amended its constituent organizational
documents after the Effective Date; provided that, Parent may amend its Bylaws
after the date hereof so long as (i) Parent provides Agent and Lenders with a
copy of any such proposed amendment at least five (5) Business Days prior to the
effective date of such amendment and (ii) such amendment is not materially
adverse to the interests of Agent or any Lender (it being agreed that without
limiting the foregoing, any amendment that would otherwise cause an Event of
Default shall be deemed materially adverse to such interests); (f) each Existing
Default which has occurred is continuing; (g) Lenders have no obligation to make
additional Loans or to extend any other financial accommodations to Loan Parties
(or any of them); (h) absent the effectiveness of this Agreement, and subject to
the compliance with the terms and conditions of the Loan Documents, the
Intercreditor Agreement, and applicable law, Agent and Lenders are entitled to
exercise immediately their respective rights and remedies under the Loan
Documents, including, but not limited to, the right to accelerate the maturity
of the Obligations and to the repossession and sale of the Collateral; and
(i) the recitals in this Agreement are true and correct in all respects.

 

6.03                        Full Opportunity for Review; No Undue Influence.
Each Loan Party reviewed this Agreement and acknowledges and agrees that it
(a) understands fully the terms of this Agreement and the consequences of the
issuance hereof, (b) has been afforded an opportunity to have this Agreement
reviewed by, and to discuss this Agreement with, such attorneys and other
Persons as it may wish, and (c) has entered into this Agreement of its own free
will and accord and without threat or duress.  This Agreement and all
information furnished to Agent and Lenders is made and furnished in good faith,
for value and valuable consideration.  This Agreement has not been made or
induced by any fraud, duress or undue influence exercised by Agent, any Lender
or any other Person.

 

6.04                        Outstanding Obligations. Each Loan Party hereby
acknowledges, ratifies and confirms that (a) as of the date of this Agreement,
the outstanding principal amount of the Loans under the Credit

 

8

--------------------------------------------------------------------------------


 

Agreement is $59,925,500, plus accrued and unpaid interest ((including, without
limitation, default interest during the Forbearance Period as provided herein),
fees and other costs and expenses payable under the Credit Agreement and the
other Loan Documents, (b) the obligation to repay such amounts is absolute and
unconditional, and (c) there exists no right of set off, recoupment,
counterclaim or defense of any nature whatsoever to the payment of such amounts.

 

6.05                        Ratification of Guaranties. Each of the Guarantors
hereby acknowledges and consents to all of the terms and conditions of this
Agreement and the other Loan Documents and hereby ratifies and confirms the
Guaranty to which it is a party to or for the benefit of Agent and Lenders. Each
Guarantor hereby represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder.  Furthermore, each Guarantor agrees
that nothing contained in this Agreement or the Loan Documents shall adversely
affect any right or remedy of Agent or Lenders under the Guaranty to which such
Guarantor is a party.  Each Guarantor hereby agrees that with respect to the
Guaranty to which it is a party, all references in such Guaranty to the
“Guaranteed Obligations” shall include, without limitation, the obligations of
the Loan Parties (or any of them) to Agent and Lenders (or any of them) under
the Loan Documents.  Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Agreement and any other Loan Documents executed
in connection herewith shall in no way change or modify its obligations as a
guarantor under its respective Guaranty and shall not constitute a waiver by
Agent or Lenders of any of Agent’s or Lenders’ rights against such Guarantor.

 

6.06                        Continued Existence of Post Default Rights.  Each
Loan Party hereby acknowledges, ratifies, and confirms that, notwithstanding the
agreement of Agent and the Lenders to forbear from exercising remedies hereunder
during the Forbearance Period, (i) no Loan Party may take any action that would
otherwise be prohibited under the Loan Documents on account of the existence of
the Existing Defaults (such as, without limitation, no Loan Party may prepay
certain Indebtedness as set forth in Section 5.10 of the Credit Agreement), and
(ii) neither Agent nor Lender shall be required to obtain the consent or
approval of any Loan Party in respect of such Agent or Lender taking a
particular action (such as, without limitation, the Lenders may, without need
for any consent or approval of the Loan Parties, assign their respective Loans
or commission appraisals at the Loan Parties’ expense) where such consent or
approval would otherwise be required under the Loan Documents in the absence of
a Default or an Event of Default.

 

ARTICLE VII
ADDITIONAL COVENANTS OF LOAN PARTIES

 

7.01                        Additional Covenants of Loan Parties. Loan Parties
also agree that during the Forbearance Period, they will:

 

(a)                                 Compromise with Unsecured Creditors. Loan
Parties will not (i) make any offer or agreement of settlement, extension or
compromise to or with a Loan Party’s unsecured creditors generally, except with
the holders of the Subordinated Convertible Notes and the holder of the
Shareholder Payment Agreement, each in connection with the Sale/Recapitalization
Process (provided that no such offer or agreement with such holders or holder
shall in any event impose any obligation on any Loan Party prior to the
repayment in full in cash of all of the Obligations and the termination of the
Commitments—that is, if the repayment in full in cash of all of the Obligations
and the termination of the Commitments has not yet occurred, then the rights of
the holders of the Subordinated Convertible Notes and the holder of the
Shareholder Payment Agreement, and the obligations of the Loan Parties (or any
of them), shall not change unless Agent and the Required Lenders hereafter
specifically consent in writing to such change at their sole option) or
(ii) suffer the appointment of a receiver, trustee, custodian, or similar
fiduciary.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Consent of Agent to certain Dispositions of
Collateral. During the Forbearance Period and thereafter until such time as all
of the Obligations have been finally and indefeasibly paid in full in cash, it
will obtain the consent of Agent and Required Lenders before disposing of any
Collateral in bulk or otherwise outside of the ordinary course of business other
than sales of Inventory.

 

ARTICLE VIII
AMENDMENT TO CREDIT AGREEMENT

 

8.01                        Amendment. The following amendments shall be made to
the Credit Agreement, with such amendments being effective on the commencement
of the Forbearance Period and continuing at all times thereafter (even after the
expiration or termination of the Forbearance Period):

 

(a)                                 Section 6.12(a)(i) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

(a) Minimum Availability.  Maintain Availability (as defined in the Revolving
Loan Agreement as in effect on the Effective Date) of not less than $4,500,000
at all times.

 

(b)                                 Section 2.13 of the Credit Agreement is
amended to add the following as a new Section 2.13(d) of the Credit Agreement to
read as follows:

 

(d) To induce the Agent and the Lenders to enter into the Forbearance Agreement
dated as of June 26, 2015 (the “Forbearance Agreement”; capitalized terms used
in this Section 2.13(d) but not otherwise defined in this Agreement shall have
the meanings ascribed to those terms in the Forbearance Agreement) and in the
case of clause (2) below, to grant the Forbearance Extension upon the terms set
forth in the Forbearance Agreement, the Loan Parties shall pay to Agent, for the
ratable benefit of the Lenders, on the earliest of (such earliest day, the
“Forbearance Fee Payment Date”):  (i) the consummation of the transactions
contemplated in the Sale/Recapitalization Process, (ii) the date of acceleration
of the Obligations, whether pursuant to the Credit Agreement, operation of law
or otherwise and (iii) the payment in full of all other Obligations:

 

(1) a forbearance fee equal to one hundred thirty-five basis points (1.35%) of
the greater of (x) the outstanding balance of the Obligations outstanding as of
the date hereof and (y) the outstanding balance of the Obligations outstanding,
repaid or accelerated, as applicable, on the Forbearance Fee Payment Date (such
fee, the “Forbearance Fee”), which Forbearance Fee shall be an accrued and
fully-earned Obligation of the Loan Parties on and as of June 26, 2015; and

 

(2) if the Forbearance Period is extended pursuant to the Forbearance Extension,
a supplemental forbearance fee (the “Forbearance Extension Fee”) equal to the
product of: (x) of the greater of (A) the outstanding balance of the Obligations
outstanding as of the date hereof and (B) the outstanding balance of the
Obligations outstanding, repaid or accelerated, as applicable, on the
Forbearance Fee Payment Date; and (y) twenty-five basis points (0.25%), provided
that if such Forbearance Extension Fee will be paid before the final, stated
Forbearance Termination Date, then such Forbearance Extension Fee shall be
calculated on a pro-rated basis based on the actual number of days elapsed
during the Forbearance Extension Period prior to the payment of such Forbearance
Extension Fee.

 

10

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the Loan Parties’ obligations to pay the Forbearance
Fee and if applicable, Forbearance Extension Fee shall survive the termination
or expiration of the Forbearance Period.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.01                        Survival of Representations and Warranties. All
representations and warranties made in any Loan Document, including, without
limitation, any document furnished in connection with this Agreement, shall
survive the execution and delivery of this Agreement and the Loan Documents, and
no investigation by Agent or Lenders or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.

 

9.02                        Limitation on Relationship between Parties. The
relationship of Agent and Lenders, on the one hand, and the Loan Parties, on the
other hand, has been and shall continue to be, at all times, that of creditor
and debtor. Nothing contained in this Agreement, any instrument, document or
agreement delivered in connection herewith or in the Loan Documents shall be
deemed or construed to create a fiduciary relationship between the parties.

 

9.03                        Severability. Any provision of this Agreement held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

9.04                        Successors and Assigns; Third Party Beneficiaries.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that no Loan Party
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender, and no other Person
shall have any right, benefit or interest under or because of the existence of
this Agreement, except that (a) upon its effectiveness in accordance with
Article IV, this Agreement shall be binding on Agent and Lenders and their
respective permitted successors and assigns, (b) the provisions of Section 9.11
of this Agreement shall inure to the benefit of the Released Parties, and
(c) the provision of Section 3.07 of this Agreement shall inure to the benefit
of the Revolving Loan Agent.

 

9.05                        Amendments; Interpretation. No amendment or
modification of any provision of this Agreement shall be effective without the
written agreement of each Loan Party, Agent and the Lenders, and no waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom, shall in any event be effective without the written concurrence of
the Agent and Lenders.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
notice to or demand upon any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.  No
prior drafts of this Agreement or any negotiations regarding the terms contained
in those drafts shall be admissible in any court to vary or interpret the terms
of this Agreement.  In the event of any inconsistency between the terms of this
Agreement and any other Loan Document, this Agreement shall govern and control. 
The parties hereto have had the opportunity to be represented by counsel in
their negotiations of the terms of this Agreement, and therefore, no provision
of this Agreement shall be construed against any party hereto on the theory that
such party drafted such provision.

 

11

--------------------------------------------------------------------------------


 

9.06                        Counterparts. This Agreement may be executed by one
or more of the parties hereto in any number of separate counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same instrument, and all signature
pages transmitted by electronic transmission shall be considered as original
executed counterparts. It shall not be necessary in making proof of this
Agreement to produce or account for more than a single counterpart containing
the respective signatures of, or on behalf of, each of the parties hereto. Each
party to this Agreement agrees that it will be bound by its own facsimile or
electronic signature and that it accepts the facsimile or electronic signatures
of each other party.

 

9.07                        Headings. The headings, captions, and arrangements
used in this Agreement are for convenience only and shall not affect the
interpretation of this Agreement.

 

9.08                        Further Assurances. Each Loan Party agrees to
execute such other and further documents and instruments as Agent may reasonably
request to implement the provisions of this Agreement and to perfect and protect
the Liens and security interests created by the Credit Agreement and the other
Loan Documents.

 

9.09                        Applicable Law. THIS AGREEMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT TO THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS CHOSEN TO GOVERN THE CREDIT AGREEMENT.

 

9.10                        Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT IT
HAS NO DEFENSE, RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS­COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL, OR ANY PART OF, ITS LIABILITY TO REPAY THE OBLIGATIONS ARISING
UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS (OR ANY OF THEM).
EACH LOAN PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS, REPRESENTATIVES, OWNERS,
AFFILIATES, SUCCESSORS, TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH LOAN PARTY MAY NOW OR HEREAFTER
HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH OR RELATING TO ANY
“LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND/OR NEGOTIATION OF, OR EXECUTION OF, THIS AGREEMENT.
IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH SHALL INCLUDE
ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE
NEGLIGENCE OR STRICT LIABILITY OF AGENT, ANY LENDER OR ANY OTHER RELEASED PARTY.
EACH LOAN PARTY HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR
SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE
INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION

 

12

--------------------------------------------------------------------------------


 

OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY
OF THE RELEASED PARTIES ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS AND OCCURRING PRIOR TO EFFECTIVENESS
OF THIS AGREEMENT IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR
ATTEMPTING TO COLLECT, THE OBLIGATIONS OF A LOAN PARTY TO A RELEASED PARTY WHICH
OBLIGATIONS WERE EVIDENCED BY THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS. 
EACH LOAN PARTY AGREES TO INDEMNIFY AND HOLD AGENT AND EACH LENDER HARMLESS FROM
ANY AND ALL MATTERS RELEASED PURSUANT TO THIS PARAGRAPH. EACH LOAN PARTY
ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL
SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES TO SUCH LOAN PARTY, ITS
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH SUCH MATTERS RELEASED PURSUANT
TO THE OTHER PROVISIONS OF THIS PARAGRAPH. EACH LOAN PARTY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN OR
OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST OF A LOAN PARTY IN ANY RELEASED
MATTER TO ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL AND
COMPLETE RELEASE OF EACH LOAN PARTY’S CLAIMS WITH RESPECT TO ALL SUCH MATTERS.
THE PROVISIONS OF THIS SECTION 9.10 AND THE REPRESENTATIONS, WARRANTIES,
RELEASES, WAIVERS, ACQUITTANCES, DISCHARGES, COVENANTS, AGREEMENTS AND
INDEMNIFICATIONS CONTAINED HEREIN (A) CONSTITUTE A MATERIAL CONSIDERATION FOR
AND INDUCEMENT TO AGENT AND LENDERS ENTERING INTO THIS AGREEMENT, (B) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR
LIABILITY OF AGENT OR ANY LENDER TO A LOAN PARTY OR ANY OTHER PERSON, (C) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY, WRONGDOING;
OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF AGENT OR A LENDER TO A LOAN
PARTY OR ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS EVIDENCE AGAINST AGENT
OR A LENDER BY A LOAN PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.

 

9.11                        Waiver of Jury Trial. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN AGENT AND LENDERS AND ANY LOAN
PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS
AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

 

9.12                        California Waivers.  Each Loan Party hereby:

 

(a)                                 expressly waives any and all benefits which
might otherwise be available to such Loan Party under California Civil Code
Sections 2809, 2810, 2819, 2839, 2845 through 2847, 2849, 2850, 2899 and 3433,
and California Code of Civil Procedure Sections 580a, 580b, 580d and 726;

 

(b)                                 acknowledges its understanding that: 
(i) Section 580d of the California Code of Civil Procedure generally prohibits a
deficiency judgment against a borrower after a non-judicial foreclosure;
(ii) such Loan Party’s subrogation rights may be destroyed by a non-judicial
foreclosure under any mortgage (because such Loan Party may not be able to
pursue any other Loan Party for a deficiency judgment by reason of the
application of Section 580d of the California Code of Civil Procedure); and

 

13

--------------------------------------------------------------------------------


 

(iii) under Union Bank v. Gradsky, 265 Cal. App. 2nd 40 (1968) and Cathay Bank
v. Lee, 14 Cal.App.4th 1533 (1993), a lender may be estopped from pursuing a
guarantor for a deficiency judgment after a non-judicial foreclosure (on the
theory that a guarantor should be exonerated if a lender materially alters the
original obligation of the principal without the consent of the guarantor or
elects remedies for default which impair the subrogation, reimbursement or
contribution rights of a “surety” or other co-obligor) absent an explicit
waiver;

 

(c)                                  expressly waives all rights and defenses
arising out of an election of remedies by the Agent or the Lenders, including
without limitation, any defense that might otherwise be available under Gradsky
and Cathay Bank, supra, or Section 580d of the California Code of Civil
Procedure (or any similar judicial decision or statute), even though that
election of remedies, such as a nonjudicial foreclosure with respect to the
security for the Obligations, has destroyed such Loan Party’s rights of
subrogation and reimbursement against such any other Loan Party by the operation
of Section 580d of the California Code of Civil Procedure or otherwise;

 

(d)                                 acknowledges that the provisions in this
Section 9.12 which refer to certain sections of the California Civil Code and
the California Code of Civil Procedure are included in this Agreement solely out
of an abundance of caution and shall not be construed to mean that any of the
above referenced provisions of California law are in any way applicable to this
Agreement:  notwithstanding such provisions, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, as
provided in Section 9.09.

 

9.13                        Submission to Jurisdiction.  Each Loan Party agrees
that all disputes among them and Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Agreement, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of New York sitting in the Borough
of Manhattan in the City of New York or the United States District Court for the
Southern District of New York, and appellate court from any thereof.  Each Loan
Party waives in all disputes any objection that any of them may have to the
location of the court considering the dispute which court shall have been chosen
in accordance with the foregoing.

 

9.14                        Final Agreement. THIS AGREEMENT, TOGETHER WITH THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, CONSTITUTES THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF ON THE
DATE THIS AGREEMENT IS EXECUTED, AND SUPERSEDES ALL PRIOR PROPOSALS,
NEGOTIATIONS, AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER. IN
ENTERING INTO THIS AGREEMENT, LOAN PARTIES ACKNOWLEDGE THAT THEY ARE RELYING ON
NO STATEMENT, REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF ANY KIND MADE
BY AGENT OR ANY LENDER OR ANY OF ITS EMPLOYEES OR AGENTS EXCEPT FOR THE
AGREEMENTS OF AGENT AND LENDERS SET FORTH HEREIN. THIS AGREEMENT, TOGETHER WITH
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

9.15                        No Waiver; Strict Performance. Each Loan Party
hereby acknowledges and agrees that (a) no failure or delay by Agent or any
Lender in exercising any right, power or remedy under this Agreement or under
any of the other Loan Documents shall operate as a waiver thereof, (b) no
failure or delay by Agent or any Lender to insist upon the strict performance by
such Loan Party of any term, condition, covenant or agreement or to exercise any
right, power or remedy as a result of the breach

 

14

--------------------------------------------------------------------------------


 

thereof shall constitute a waiver of any such term, condition, covenant or
agreement or of any breach thereof or preclude Agent or any Lender from
insisting on the strict performance thereof, and (c) no single or partial
exercise of any right, power or remedy of Agent or any Lender shall preclude
further exercise of any right, power or remedy.

 

9.16                        Time is of Essence. Time is of the essence of each
and every covenant, condition and provision of this Agreement to be performed by
a Loan Party.

 

[Remainder of Page Intentionally Blank — Signatures Follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on the date first above
written, to be effective upon satisfaction of the conditions set forth in this
Agreement

 

 

AGENT:

 

 

 

GARRISON LOAN AGENCY SERVICES LLC

 

 

 

 

By:

/s/ Sujit Sahadevan

 

Name: Sujit Sahadevan

 

 

Title: Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GARRISON FUNDING 2013-2 LTD.

 

 

 

 

By:

GARRISON FUNDING 2013-2 MANAGER LLC

 

Its:

Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Sujit Sahadevan

 

Name: Sujit Sahadevan

 

 

Title: Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GMMF LOAN HOLDINGS LLC

 

 

 

 

By:

/s/ Sujit Sahadevan

 

Name: Sujit Sahadevan

 

Title: Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GARRISON MIDDLE MARKET FUNDING CO-INVEST LLC

 

 

 

 

By:

/s/ Sujit Sahadevan

 

Name: Sujit Sahadevan

 

Title: Authorized Signatory

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

VPC SBIC I, LP

 

 

 

 

By:

Victory Park Capital Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

 

 

By:

/s/ Scott Zemnick

 

Name: Scott Zemnick

 

Title: General Counsel

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CORBIN OPPORTUNITY FUNDS, L.P.

 

 

 

 

By:

 CORBIN CAPITAL MANAGEMENT, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel Friedman

 

Name: Daniel Friedman

 

Title: General Counsel

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

LOAN PARTIES:

 

 

 

JOE’S JEANS INC.

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name: Hamish Sandhu

 

Title: CFO

 

 

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC.

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name: Hamish Sandhu

 

Title: CFO

 

 

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

 

By:

/s/ Peter Kim

 

Name: Peter Kim

 

Title: CEO

 

 

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

 

By:

/s/ Peter Kim

 

Name: Peter Kim

 

Title: CEO

 

 

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

By:

/s/ Peter Kim

 

Name: Peter Kim

 

Title: CEO

 

 

 

 

 

 

 

INNOVO WEST SALES, INC.

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name: Hamish Sandhu

 

Title: CFO

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

JOE’S JEANS RETAIL SUBSIDIARY, INC.

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name: Hamish Sandhu

 

Title: CFO

 

Signature Page — Forbearance Agreement

 

--------------------------------------------------------------------------------